Citation Nr: 0331998	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.  The veteran has indicated that he also had 
periods of active duty training (ACDUTRA).  These periods of 
ACDUTRA have not been verified.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for residuals, 
right knee injury.  

As set forth below, the Board will first address whether the 
veteran has submitted new and material evidence to reopen his 
claim of service connection for a right knee condition.  The 
Board will then address the issue of entitlement to service 
connection for a right knee condition.


FINDINGS OF FACT

1.  In an April 1999 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for right knee injury. 

2.  Evidence submitted subsequent to the April 1999 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  







CONCLUSIONS OF LAW

1.  The Board's April 1999 decision which found that no new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for right knee injury 
is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2003).
 
2.  Since the Board's April 1999 decision, new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a right knee disability has been received. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's June 1970 enlistment examination report 
indicated clinically normal feet and lower extremities.  
According to the veteran's medical history report at the 
time, he never had and did not presently have any bone, joint 
or other deformity, or a "trick" or locked knee.  The 
veteran's December 1971 discharge examination indicated 
clinically normal feet and lower extremities.  According to 
the veteran's medical history report at the time, he never 
had and did not presently have any bone, joint or other 
deformity, or a "trick" or locked knee.

According to a July 1975 service examination, the veteran was 
qualified as a food handler.  A May 1976 food handler 
examination indicated clinically normal feet and lower 
extremities.  A December 1979 active duty examination 
indicated clinically normal feet and lower extremities.  
According to the veteran's medical history report at the 
time, he never had and did not presently have any bone, joint 
or other deformity, or a "trick" or locked knee.  A January 
1981 examination revealed clinically normal feet and lower 
extremities.  According to the veteran's medical history 
report at the time, he never had and did not presently have 
any bone, joint or other deformity, or a "trick" or locked 
knee.

A September 1980 medical examination and duty status service 
record indicated that the veteran injured his right knee on 
July 23, 1980, while on ACDUTRA.  The record stated that the 
veteran was on ACDUTRA from July 11, 1980, to July 25, 1980.  
The veteran was on work detail moving an OR unit.  As the OR 
was rolled over a curb, it bounced backward and struck the 
veteran approximately three inches above the right knee cap.  
He was taken to the emergency room for examination and x-
rays.  No broken bones resulted, but a bruise did result.  
The injury was described as a hematoma with negligible 
abrasion above the right patella.    

Service treatment records from January 1982 indicated that 
the veteran complained of right knee pain.  The treating 
physician concluded that the veteran's right knee was a 
normal appearing bone radiologically.  There was no evidence 
of recent fracture, trauma or deformity.  In March 1982, 
treatment records indicated that the veteran complained of 
right knee pain, especially with flexing and rising.  The 
exam results indicated a normal right knee.  In April 1982, 
the veteran was issued assignment limitations regarding his 
right knee pain, up until May 1982.  No walking or standing 
for more than 20 minutes each hour.  No crawling, stooping, 
running, jumping and no double timing.  The veteran was 
treated for further right knee pain in May 1982.  No swelling 
or giving way was noted, and the examination was normal.  A 
cartilage knee brace was issued to the veteran.  The veteran 
was again limited to no running or jumping due to right knee 
pain, up until August 1982.     

Treatment records from February 1992 indicated further 
complaints about right knee pain.  No limitation of motion, 
swelling, redness or tenderness was noted on examination.  
The veteran complained of off and on pain, and difficulty 
rising after lying or sitting.  The veteran was noted as 
markedly overweight.  No right knee effusion, instability or 
pain along joint lines was noted.  Pain was noted upon weight 
bearing.  The veteran was diagnosed with post-traumatic knee 
injury.

A claim regarding the veteran's right knee was filed in March 
1992.  The veteran claimed that he injured his right knee in 
May 1982.  In May 1992, the RO denied service connection for 
right knee injury because chronic disability was not 
established as due to any injury during anytime the veteran 
was on active duty or ACDUTRA.  The veteran's July 1980 
injury was found to be of an acute and transitory nature 
without chronic disability established from that date.  The 
RO noted that any definite periods of ACDUTRA for the veteran 
were not verified.  

The veteran stated that he injured his lower back while 
working in February 1996 when the legs of the stool he was 
sitting on gave way and he fell to the floor.  The veteran 
stated that he gained weight due to his inability to 
exercise.  His painful right knee and lower back pain 
prevented him from exercising.  A September 1997 statement 
from Dr. C. P. indicated that the veteran tore his meniscus.

The veteran sought to reopen his claim for service connection 
for a right knee injury in December 1997.  The RO denied 
reopening his claim because new and material evidence was not 
presented.  In January 1998, the veteran submitted a notice 
of disagreement (NOD) and indicated that his right knee 
collapsed on him and he experienced constant pain.  His 
appeal was perfected in March 1998.

In April 1999, the Board denied reopening the veteran's claim 
for service connection for a right knee disorder because new 
and material evidence was not presented.

In September 1999, the veteran sought to reopen his claim for 
service connection for the residuals of a right knee injury 
sustained in July 1980.    

VA physician Dr. S. G. submitted a statement dated January 
2001 on behalf of the veteran.  The physician indicated that 
he had been caring for the veteran for approximately three 
years.  The veteran had several problems relating to his back 
and knees.  The physician noted significant, ongoing problems 
with the veteran's right knee.  A July 1999 MRI of the right 
knee revealed multiple pathologies including severe 
degenerative changes with subchondral cysts in the distal 
femur and chondromalacia of the patella.  Both of these 
changes were consistent with longstanding and severe joint 
abnormality.  A tear of the medial meniscal cartilage was 
noted, as was a probable tear of the lateral meniscal 
cartilage and probable disruption of the medial collateral 
ligament at the point of its superior insertion (above the 
knee).

Dr. S. G. stated that the veteran's right knee condition 
severely limited his ability to perform daily living 
activities and any sort of daily exercise.  The physician 
concluded that the veteran's current, chronic right knee 
problems were to some extent related to the joint trauma the 
veteran sustained in the military.  Dr. S. G. also concluded 
that the veteran had post-traumatic arthritis.

In a December 2001 rating decision, the RO indicated that new 
and material had been presented to reopen the veteran's claim 
for service connection for residuals, right knee injury.  The 
RO also stated that the veteran's claim for service 
connection for residuals, right knee injury was denied 
because no objective evidence or competent medical opinion of 
record established that the veteran's current right knee 
condition was linked to his in-service injury in 1980.  

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a right knee condition.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 




The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in October 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In April 1999, the Board issued a decision that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for right knee injury.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 
C.F.R. §§ 3.156, 20.1100 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since the April 1999 Board decision, in 
order to reopen his claim.  Since that time, the veteran 
underwent medical treatment with Dr. S. G.  In a January 2001 
statement, the physician related that he had been caring for 
the veteran for approximately three years.  A July 1999 MRI 
of the right knee revealed multiple pathologies including 
severe degenerative changes with subchondral cysts in the 
distal femur and chondromalacia of the patella.  Dr. S. G. 
stated that both of these changes were consistent with 
longstanding and severe joint abnormality.  He concluded that 
the veteran's current, chronic right knee problems were to 
some extent related to the joint trauma the veteran sustained 
in the military.    

The January 2001 statement is not cumulative and redundant.  
Since the above evidence suggests that there may be a link 
between the veteran's current right knee condition and a 
right knee injury sustained while in service, the newly 
received evidence is of such significance that that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a right knee disability, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a right knee condition was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  

The record is incomplete as to the veteran's periods of 
ACDUTRA.  Service treatment records indicate that the veteran 
injured his right knee on July 23, 1980, and that the veteran 
may have been on ACDUTRA from July 11, 1980, to July 25, 
1980.  Treatment records also show that the veteran may have 
been on ACDUTRA, for at least a portion of 1982, when he 
experienced further right knee pain.  However, the record 
does not show that the veteran's periods of ACDUTRA have been 
verified.  





Furthermore, the veteran has not been made aware of all 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO must communicate to 
the veteran, pursuant to the VCAA, any information that is 
necessary to substantiate his claim for entitlement to 
service connection for a right knee disability.

Last, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, Dr. S. G. indicated in January 2001 that the 
veteran had significant, ongoing problems with his right 
knee.  A July 1999 MRI of the right knee revealed multiple 
pathologies including severe degenerative changes with 
subchondral cysts in the distal femur and chondromalacia of 
the patella.  Both of these changes were consistent with 
longstanding and severe joint abnormality.  Dr. S. G.'s 
diagnosis was that the veteran's current, chronic right knee 
problems were to some extent related to the joint trauma the 
veteran sustained in service.  Service treatment records from 
September 1980 indicated that the veteran injured his right 
knee on July 23, 1980, while on ACDUTRA.

The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the claim.  The January 
2001 statement by Dr. S. G. did not specify whether it was at 
least as likely as not that the veteran's current right knee 
disorder was the result of a right knee injury incurred in 
service.  Therefore, the RO should arrange for a VA examiner 
to re-examine the veteran and comment on the above question.  




Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should take the appropriate 
steps to verify all of the veteran's 
periods of ACDUTRA in the Army, from 
January 1, 1980 to January 1, 1983.  

2.  The RO should communicate to the 
veteran, pursuant to the VCAA, all 
information that is necessary to 
substantiate his claim for service 
connection for a right knee disability.

3.  The veteran should be scheduled for 
an examination by a VA physician 
regarding his right knee condition.  The 
veteran should be examined by a physician 
who has not previously examined the 
veteran.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all right knee disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all right knee 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.	For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a 
matter of medical judgment based 
on the entire record, whether it 
is at least as likely as not that 
the veteran's current right knee 
disorder is the result of a right 
knee
injury incurred in service.
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a right knee 
condition.  In the event that the claim is 
not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a right knee condition 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provision of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



